Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12, 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by  Ravikiran et al. WO 2021162620 A1. Hereinafter referred to as Ravikiran.
Regarding claim 1, Ravikiran discloses a method of switching, by a communication device (claimed user equipment (UE)), a transmission chain across carriers, the method comprising:
	receiving a parameter by the communication device, the communication device is configured to provide uplink communication using a first carrier and a second carrier, the parameter relates to a time duration (Tswitch) (claimed switching duration)required for the communication device to switch an uplink transmit chain from the first carrier to the second carrier, see paragraph [0011]; determining an uplink preparation time using the parameter relating to the time duration required for the communication device to switch the uplink transmit chain from the first carrier to the second carrier, see paragraph [0011], Ravikiran further discloses a switching gap can be determined which allow the UE more flexibility in uplink performance without a linkage between the switching gap and overall PUSCH processing time, see paragraph [0046]; Ravikiran also discloses that the UE may not be expected to transmit and/or receive on the first carrier or second carrier during the switching gap duration, see paragraph [0073], lines 7-9. (Claimed determining to switch a first transmission chain for a transmission between a first carrier and a second carrier; determining a length of a switching gap during which no transmission or reception occurs on the first carrier and/or the second carrier; locating the switching gap within a switching duration; and switching the first transmission chain between the first carrier and the second carrier during the switching gap).
	Regarding claim 2, Ravikiran discloses the network schedules PUSCH transmissions for the UE such that the UE gets a minimum PUSCH preparation time, the minimum preparation time is the time between the end of reception of PDCCH carrying the uplink grant and the start of the corresponding uplink transmission at the UE, the minimum preparation time reflects the minimum time the UE needs to decode the PDCCH, parse the DCI (Downlink Control Information), prepare uplink data and start the transmission, see paragraph [00054]; furthermore Ravikiran specifies as an example, if UCI (Uplink Control Information) is to be multiplexed onto a PUSCH, then extra relaxation is provided for that PUSCH preparation, see paragraph [0054]. (Claimed determining a preparation time corresponding to the transmission type of the transmission comprising an uplink control information (UCI) multiplexing on a physical uplink shared channel (PUSCH); (this teaching also implicitly provided for the claimed determining the extended preparation time to be equal to or greater than the preparation time plus the length of the switching gap, and switching the first transmission chain within the extended preparation time) , extra relaxation preparation time evidently must be greater or equal to the switching gap plus the minimum preparation time).
Regarding claim 3, Ravikiran discloses the UE can be configured with a first mode or second mode for UL (Uplink) switching. The first mode is directed to UE having 2 or more layer UL MIMO transmission on carrier2; the second mode is directed to the UE having transmission on carrier 2. see paragraph [0096], Ravikiran further specifies that the UE can be configured for CA (carrier aggregation) or EN-DC (E-UTRA NR dual connectivity) between carrier 1 and carrier 2. See paragraph [0099]. (Claimed determining that a present switching configuration corresponds to a first case wherein the first transmission chain is located in the first carrier and a second transmission chain is located in the second carrier, and determining to use both the first transmission chain and the second transmission chain in the second carrier, or determining that the present switching configuration corresponds to a second case wherein both the first transmission chain and the second transmission chain are located in the second carrier, and determining to use the first carrier).								Regarding claim 4, Ravikiran discloses  the network schedules PUSCH transmissions for the UE such that the UE gets a minimum PUSCH preparation time, the minimum preparation time is the time between the end of reception of PDCCH carrying the uplink grant and the start of the corresponding uplink transmission at the UE, the minimum preparation time reflects the minimum time the UE needs to decode the PDCCH, parse the DCI (Downlink Control Information), prepare uplink data and start the transmission, see paragraph [00054]; (Claimed the switching duration corresponds to a period of time between a downlink control information (DCI) scheduling of the transmission and a start of the transmission).					Regarding claim 5, Ravikiran discloses  the network schedules PUSCH transmissions for the UE such that the UE gets a minimum PUSCH preparation time, the minimum preparation time is the time between the end of reception of PDCCH carrying the uplink grant and the start of the corresponding uplink transmission at the UE, the minimum preparation time reflects the minimum time the UE needs to decode the PDCCH, parse the DCI (Downlink Control Information), prepare uplink data and start the transmission, see paragraph [00054], and embodiment 16 on page 25; (Claimed the switching duration corresponds to a period of time between an end of a downlink control information (DCI) decoding time corresponding to a DCI scheduling of the transmission and a start of the transmission).						Regarding claim 6, as indicated in parent claim 4, that Ravikiran discloses the network schedules PUSCH transmissions for the UE such that the UE gets a minimum PUSCH preparation time, the minimum preparation time is the time between the end of reception of PDCCH carrying the uplink grant and the start of the corresponding uplink transmission at the UE, the minimum preparation time reflects the minimum time the UE needs to decode the PDCCH, parse the DCI (Downlink Control Information), prepare uplink data and start the transmission, see paragraph [00054]. Therefore, the limitation of claim 6 is met by Ravikiran.				Regarding claim 7, Ravikiran discloses the determining to use the first carrier comprises determining to use a multi-carrier transmission. see paragraph [0051]-[0052].				Regarding claim 8, Ravikiran disclose that the UE can be configured  with a first mode or second mode for UL (Uplink) switching; wherein the first mode is directed to UL MIMO transmission on carrier 2, see paragraph [0095]. (Claimed the determining to use both the first transmission chain and the second transmission chain in the second carrier comprises determining to use a multiple-input multiple-output (MIMO) transmission).		Regarding claim 12, Ravikiran with reference to figure 17, discloses a virtualization environment 4300 in which functions implemented by some embodiments may be virtualized.  The virtualization can be applied to a node (e.g., a virtualized base station or a virtualized radio access node) or to a device (e.g., a UE, a wireless device or any other type of communication device) or components thereof and relates to an implementation in which at least a portion of the functionality is implemented as one or more virtual components (e.g., via one or more applications, components, functions, virtual machines or containers executing on one or more physical processing nodes in one or more networks). See paragraph [0183]. It should be noted that in case of a single carrier, virtualization does not apply. Therefore, virtualization only make sense in the case more than one carrier (claimed transmission type). (Claimed the determining to use virtualization comprises determining that virtualization is applied for a transmission type).											
Regarding claim 14, claim 14 is directed to a UE performing the same steps of method claim 1, with the different wording . Claim 1 specifies “determining a length of a switching gap during which no transmission or reception occurs on the first carrier and/or the second carrier”; whereas  claim 14 specifies the limitation of “determine a length of a switching gap during which transmission and/or reception on the first carrier or the second carrier is interrupted”, this limitation is the same of that of claim 1, because the interruption is understood to mean that transmission is stopped, which is the same as no transmission is taken place during switching gap. Therefore, claim 14 is rejected for the same reasons.					 Regarding claims 15-17 these claims are directed to substantially to the same limitations of respective claims 2 -4, thus they are rejected for similar reasons.		Regarding claims 18-20, these  claims are system claims, and directed to a UE and a base station implementing the steps of method claim 1-3. However, the transmission of the UL is understood to be directed to a base station, see figure 7. Therefore, 18-20 are rejected for the same reasons. 
Allowable Subject Matter
Claims 9-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        8/27/2022